Heydenfeldt, Justice,
delivered the opinion of the court, Wells, Justice, concurring.
This was an action on a statute bond, given to the sheriff, and by him assigned to the plaintiff.
At the time, the defendant moved for a nonsuit, which was refused, and the refusal is here assigned for error.
I think the nonsuit was properly refused. ' The first ground *113for the motion is not well taken. The bond seems to me substantially to conform to the requisitions of the act, and no variation has been pointed out.
The succeeding grounds are based upon the action of the court in the case in which the bond was given. The errors of that case, if any, cannot be reviewed in this.
The judgment is affirmed, with ten per cent, damages and costs.